Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 8/2/2021 has overcome the technical deficiencies and the prior art rejection. Claims  13-16, 20-22 and 28 are allowed because the prior art of record fails to disclose that:
-wherein the digital to analog converter is configured to receive a digital word and deliver a current to the current mirror; and wherein the second capacitor is connected between an input of the current mirror and the signal ground as combined in claim 13.
-a digital to analog converter and a second capacitor; wherein the digital to analog converter is configured to receive a digital word and deliver a current to the filter; and wherein the second capacitor is connected between the second input of the mixer and the signal ground as combined in claims 16 and 28.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  



/DINH T LE/Primary Examiner, Art Unit 2842